                Case 20-10940-LSS         Doc 94     Filed 05/11/20     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                            ) Chapter 11
 In re:                                                     )
                                                            ) Case No. 20-10940 (LSS)
 ALPHA ENTERTAINMENT LLC,                                   )
                                                            )
                                Debtor.                     )

                      NOTICE OF APPEARANCE AND REQUEST
                  FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

          PLEASE TAKE NOTICE that JPMorgan Chase (“JPMC”) hereby appears by its counsel,

Benesch, Friedlander, Coplan & Aronoff LLP (“Benesch”). JPMC hereby requests that the

undersigned attorneys be added to the official mailing matrix and service list in these cases. JPMC

requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section 1109(b) of the

Bankruptcy Code, that copies of all notices and pleadings given or required to be given in these

cases, including but not limited to, all notices (including those required by Bankruptcy Rule 2002),

reports, pleadings, motions, applications, lists, schedules, statements, plans, disclosure statements,

and all other matters arising herein or in any related adversary proceeding, be given and served

upon JPMC through service upon Benesch, at the address, emails, and/or facsimile number set

forth below:

BENESCH, FRIEDLANDER, COPLAN                          BENESCH, FRIEDLANDER, COPLAN
& ARONOFF LLP                                         & ARONOFF LLP
Kevin M. Capuzzi                                      William E. Schonberg
John C. Gentile                                       200 Public Square, Suite 2300
222 Delaware Avenue, Suite 801                        Cleveland, OH 44114
Wilmington, DE 19801                                  Telephone: (216) 363-4500
Telephone: (302) 442-7010                             Facsimile: (216) 363-4588
Facsimile: (302) 442-7012                             wschonberg@beneschlaw.com
kcapuzzi@beneschlaw.com
jgentile@beneschlaw.com

          PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the
                Case 20-10940-LSS          Doc 94      Filed 05/11/20     Page 2 of 3




Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of any

application, complaint or demand, motion, petition, pleading or request, and answering or reply

papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the above-captioned cases and proceedings therein.

        PLEASE TAKE FURTHER NOTICE that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive JPMC’s:

(i) right to have a final order in non-core matters entered only after de novo review by a United

States District Court Judge; (ii) right to trial by jury in any proceeding so triable herein or in any

case, controversy or proceeding related hereto; (iii) right to have the reference withdrawn by the

United States District Court in any matter subject to mandatory or discretionary withdrawal; or

(iv) other rights, claims, actions, defenses, setoffs or recoupments to which JPMC is or may be

entitled to under agreements, in law, or equity all of which rights, claims, actions, defenses, setoffs,

and recoupments are hereby expressly reserved.




                                                   2
            Case 20-10940-LSS   Doc 94   Filed 05/11/20   Page 3 of 3




Dated: May 11, 2020                       BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                 & ARONOFF LLP

                                           /s/ Kevin M. Capuzzi
                                          Kevin M. Capuzzi (DE No. 5462)
                                          John C. Gentile (DE No. 6159)
                                          222 Delaware Avenue, Suite 801
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 442-7010
                                          Facsimile: (302) 442-7012
                                          kcapuzzi@beneschlaw.com
                                          jgentile@beneschlaw.com

                                          Counsel for JPMorgan Chase




                                     3
